Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the claims filed on 7/14/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular it is indefinite and the examiner did not understand:
“resource transfer” “resource transferor” “resource transferee” the example you use paragraph 0102 is a payment, payer and payee.  Please use the plan language as the other terms are confusing at best. 
[0102] The foregoing electronic payment scenario is still used as an example. The resource transferee is a payee, and the resource transferor is a payer. Upon completion of the electronic payment from the payer to the payee, the server determines that the time information when the electronic payment succeeds is “2017-9-20 17:31”, determines the time information as the verification information, adds the verification information to the payment result, and further transmits the payment result including the verification information to the payer.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Nilsson (U.S. Patent 8,868,462) in view of Bacsastow/Bac (U.S. Patent 8,577,804) & Kuttuva (U.S. Patent Pub 2012/0267432)  
Re claim 1 & 8 & 15: Nilsson discloses: 
Resource transfer verification method comprising: (Nilsson, Fig 2)
An apparatus comprising: a memory storing computer instructions; and one or more processors configured to execute the computer instructions to perform operations comprising: (Nilsson, Fig 2) 
A non-transitory computer-readable storage medium storing instructions executable by a processor to cause the processor to perform operations comprising: (Nilsson, Fig 2)
receiving, by a server, a resource transfer request sent by a resource transferor (user or Payor or buyer), the resource transfer request being used for requesting transfer of resources of the resource transferor to a resource transferee (payee or merchant); (Nilsson, Fig 2, item 208 + 203 + Figure 3A-C)
after the resources of the resource transferor are transferred to the resource transferee according to the resource transfer request, determining, by the server, a personalized code corresponding to the resource transferee; (Nilsson, Fig 2, Pin + Figure 3A-C)

transmitting, by the server, a resource transfer result comprising the verification information to the resource transferor.  (Nilsson, Fig 2, item 208 + 205 + Figure 3A-C)

While examiner believes, Nilsson teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Bac & Kuttuva additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nilsson by adapting any features of Bac & Kuttuva.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Nilsson and Bac & Kuttuva both relate to same subject area of <Subject Area> and although Nilsson  does not explicitly have ….
receiving, by a server, a resource transfer request sent by a resource transferor (user or Payor or buyer), the resource transfer request being used for requesting transfer of resources of the resource transferor to a resource transferee (payee or merchant); (Bac Figure 12 item 12.1 + 12.2)
after the resources of the resource transferor are transferred to the resource transferee according to the resource transfer request, determining, by the server, a personalized code corresponding to the resource transferee; (Bac Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36 + figure 39 “QR code”)

transmitting, by the server, a resource transfer result comprising the verification information to the resource transferor.  (Bac Figure 12 + Nilsson, Fig 2, item 208 + 205 + Figure 3A-C + Kuttuva Figure 39)
Re claim 2 & 9 & 16: see claim 1 + 
wherein the personalized code is preset by the resource transferee with the server. (Bac Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36)
Re claim 3 & 10 &17: see claim 1 + 
wherein the determining verification information for the transfer comprises:
determining a time stamp when the transfer succeeds, wherein the verification information further includes the time stamp. (Bac claim 13 + Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36 + Nilsson, Fig 2)
Re claim 4 & 11 & 18: see claim 1 + 
wherein the resource transfer request sent by the resource transferor is sent after the resource transferor scanning identification code information of the resource transferee. (Bac Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36 + Nilsson, Fig 2)
Re claim 5 & 12 & 19: see claim 1 + 
wherein the identification code information comprises one of the following: a barcode, a QR code, or an AR identification code. (Kuttuva Figure 36 + Bac Figure 12 + Nilsson, Fig 2)
Re claim 6 &13 20: see claim 1 + 

Re claim 7 & 14: see claim 1 + 
wherein the resource transfer result causes a user device associated with the resource transferor to display the personalized code. (Nilsson, Fig 2, verification + Figure 3A-C + Bac Figure 12)
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.